Citation Nr: 1436735	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  06-37 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for acromioclavicular strain of the right shoulder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2003 to June 2005, and had additional service with the Minnesota Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

This matter was last before the Board in September 2013, when it was remanded for additional evidentiary development.  As will be discussed in greater detail below, the Board finds that there is substantial compliance with the Board's September 2013 remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board notes that a February 2014 Supplemental Statement of the Case addressed the issue of entitlement to an initial compensable rating for a left knee disorder based on limitation of extension.  In a September 2013 decision, the Board granted an initial 10 percent rating for that disability.  Moreover, following the Board's decision, a September 2013 rating decision implemented that initial 10 percent rating.  It is unclear why a Supplemental Statement of the Case was issued as to that issue.  It is even more unclear why the agency of original jurisdiction (AOJ) described the Veteran's rating for that disability as noncompensable, given that the Veteran has been awarded an initial 10 percent rating.  In any event, the Board lacks jurisdiction over that issue as the Board finally decided the issue in its September 2013 decision and no appeal was noted.


FINDING OF FACT

The Veteran's acromioclavicular strain of the right shoulder is not shown to result in limitation of major arm motion at shoulder level, nor is there ankylosis, malunion, recurrent dislocation, fibrous nonunion nor loss of the head of the humerus (flail shoulder).  There is also no evidence of arthritis of the right shoulder resulting in occasional incapacitating exacerbations and the competent evidence of record does not show that the Veteran experiences neurological manifestations as a result of his service-connected disability.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for acromioclavicular strain of the right shoulder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5299-5203, 5201, 5202 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183  (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).
	
In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements. Goodwin v. Peake, 22 Vet. App. 128 (2008); see also Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  There has been no allegation of such error in this case.

In any event, the Veteran In any event, the Veteran received notification prior to the initial AOJ decision through a notice letter dated June 2005.  The content of that notice letter fully complies with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, and was told that he needed to provide the names of the persons, agency, or company who had additional records to help decide his claim.  He was also informed that VA would attempt to determine what additional information was needed to process her claim, and that VA would schedule a VA examination if appropriate, obtain VA medical records, obtain service records, and obtain private treatment reports as indicated.  The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103 (2013).

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

Service treatment records are associated with claims file.  All other post-service treatment records and reports identified by the Veteran have also been obtained.  Pursuant to the Board's September 2013 remand, the AOJ initiated a search for records from the Las Vegas Air Force Base Hospital.  An October 2013 letter from that facility noted that it possessed no records relating to the Veteran.  The Veteran was informed of this by a December 2013 letter and offered the opportunity to submit those records himself.  The Veteran did not reply to the December 2013 letter.  The appellant has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.

The Veteran has been afforded three VA examinations to determine the symptomatology of the Veteran's acromioclavicular strain of the right shoulder.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).   The Board finds the July 2005, November 2010, and January 2014 VA examinations are adequate for the purposes of the evaluating the Veteran's residuals of acromioclavicular strain of the right shoulder, as the examinations involved a review of the Veteran's pertinent medical history as well as a clinical examination of the Veteran, and provided a review of relevant symptomatology related to the disability on appeal.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Board also notes that the January 2014 VA examination was in substantial compliance with the Board's September 2013 remand instructions.  The examiner noted a review of the claims file and described in detail all of the orthopedic manifestations of the Veteran's service-connected right shoulder disability.  Moreover, the examiner discussed all the neurological manifestations of the Veteran's disability along with the impact of the disability on the Veteran's daily activities.  Additionally, as discussed above, the AOJ sought outstanding records relating the Veteran's right shoulder disability.  Accordingly, the Board finds that there is substantial compliance with the Board's September 2013 remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

Merits

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then current severity of the disorder. Fenderson v. West, 12 Vet. App. 119 (1999).  In Fenderson, the Court discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disabilities evaluated on the basis of limitation of motion require VA to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32, 43-4 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

The Veteran's right shoulder disability has been rated pursuant to Diagnostic Code 5299-5203.  Regulations provide that, when the disability being rated is not specifically provided for in the rating schedule, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  Further, the provisions of 38 C.F.R. § 4.27 provide that unlisted disabilities requiring rating by analogy will be coded with the first two numbers of the schedule provisions for the most closely related body part and "99."  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.

The service treatment records and the January 2014 VA examination report, described below, indicate that the Veteran is right-handed. Thus, his service-connected right shoulder was his major extremity.

Under DC 5010, degenerative or traumatic arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, DC 5003 and 5010 (2013).  The 10 and 20 percent ratings under these provisions will not be combined with ratings based on limitation of motion, nor are they to be combined with rating conditions listed under DCs 5013 to 5024, inclusive. DC 5003, Notes 1 & 2. 

Under DC 5201, a 20 percent evaluation is assigned for limitation of major arm motion at shoulder level.  38 C.F.R. § 4.71a, DC 5201. When there is limitation of motion midway between the side and shoulder level, a 30 percent rating is again warranted for limitation of motion of the minor arm, and a 40 percent rating is warranted for limitation of motion of the minor arm to 25 degrees from the side.  Id. 

Under DC 5202, for impairment of the humerus in the major arm, a 20 percent rating is assignable when there is malunion, with moderate deformity and a 30 percent rating is assignable when there is malunion, with marked deformity of the arm.  38 C.F.R. § 4.71a, DC 5202 (2013).  Also under DC 5202, for recurrent dislocation of the arm at the scapulohumeral joint, a 20 percent rating is assignable with infrequent episodes, and guarding of movement only at shoulder level.  A 30 percent rating is assignable where there are frequent episodes and guarding of all arm movements.  Id.  Fibrous union of the humerus of the major arm warrants a 50 percent rating; nonunion (false flail joint) warrants a 60 percent rating; and loss of the head of the humerus (flail shoulder) warrants an 80 percent rating.  Id. 

Under 38 C.F.R. § 4.71a, DC 5203 (2013), for impairment of the clavicle or scapula in the major or minor arm manifested by dislocation, a 20 percent rating is warranted.  For nonunion with loose movement, a 20 percent rating is assignable when involving the major arm.  Id. For nonunion without loose movement, and for malunion, a 10 percent rating is assignable.  Id. 

Under DC 5200, ankylosis of the scapulohumeral articulation of the major upper extremity is rated 30 percent disabling when favorable (abduction to 60 degrees, can reach mouth and head); 40 percent disabling when intermediate (between favorable and unfavorable); and 50 percent disabling when unfavorable (abduction limited to 25 degrees from side). 38 C.F.R. § 4.71a, DC 5200 (2013). 

Normal range of shoulder motion is forward extension (flexion) from 0 to 180 degrees; shoulder abduction from 0 to 180 degrees; internal rotation from 0 to 90 degrees; and external rotation from 0 to 90 degrees. Lifting the arm to shoulder level is lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate I (2013).

A July 2004 MRI revealed marked acromioclavicular joint atrophy. 

Upon his July 2005 VA examination, his range of motion testing was conducted.  The Veteran displayed flexion to 170 degrees with pain on movement.  Abduction was limited to 170 degrees.  Extension, adduction, and internal rotation were measured as normal.  Eternal rotation was limited to 70 degrees with pain.  The examiner noted that the Veteran experiences flair-ups of pain with heavy lifting and repetitive motion.  Neurologically, the Veteran denied numbness, tingling, and burning.  

In a January 2006 statement, the Veteran complained of his fingers going numb and tingling.  

The Veteran was afforded a VA neurological examination in February 2006.  There, he complained of right hand numbness in all digits, that had its onset in 2004.  The examiner diagnosed the Veteran as having intermittent right hand numbness in all digits.  The examiner noted that the numbness was consistent with possible ulnar neuropathy, compressive neuropathy of the ulnar nerve at bilateral elbows and focal neuropathy of the median nerve at the wrist.  But, the examiner concluded that it was less than a 50 percent probability that this condition is due to any injury sustained while on active duty, but more likely due to weight lifting.  The examiner pointed to no record of numbness during service and that the Veteran denied problems of numbness and tingling at the July 2005 VA examination.  

A February 2009 VA treatment record (Virtual VA) noted right shoulder pain.  X-rays showed degenerative joint disease, but no fractures or dislocations.  The Veteran was able to forward flex to 120 degrees and abduction was to approximately 120 degrees, with pain at 100 degrees.  

A February 2009 VA orthopedic consultation record (Virtual VA) noted right shoulder pain.  The Veteran was able to forward flex to 170 degrees and abduction to 110 degrees.  X-rays showed evidence of an acromial spur, but there was no sign of glenohumeral arthrosis.

An April 2009 VA treatment record (Virtual VA) noted right shoulder pain.

A May 2009 VA treatment record (Virtual VA) showed intermittent pain though certain motions and positions.  He also reported night pain with tingling fingers.  An injection the week prior restored full range of motion.  

A June 2009 VA treatment record (Virtual VA) showed right shoulder tendonopathy.

A July 2009 VA treatment record (Virtual VA) noted right shoulder pain. The Veteran displayed full forward flexion to 180 degrees and abduction to over 90 degrees.  

The Veteran was afforded another VA examination in November 2010.  There, the examiner noted right shoulder instability, pain, stiffness and weakness.  Episodes of dislocation or sublaxation were denied.  Upon range of motion testing, the Veteran displayed flexion to 130 degrees and abduction to 125 degrees.  Both internal and external rotation were to 90 degrees.  The examiner noted objective evidence of pain following repetitive motion, but no additional limitations after repetitive range of motion testing.  X-rays revealed prominent degenerative changes.  Pain and decreased strength were noted as limiting the Veteran's daily activities, mildly to moderately.

An October 2012 VA treatment record (Virtual VA) noted right shoulder pain.  The Veteran displayed flexion to 165 degrees and abduction to 125 degrees, with tightness reported.  

Another October 2012 VA treatment record (Virtual VA) stated that the Veteran complained of decreased range of motion in his right shoulder as well as numbness in his fingers.

Upon a January 2014 VA examination, range of motion testing was conducted.  The Veteran displayed initial flexion to 150 degrees with objective evidence of pain at 130 degrees.  Initial abduction was to 130 degrees with objective evidence of pain at 90 degrees.  Upon repetitive-use testing, the Veteran displayed flexion to 115 degrees and abduction to 130 degrees.  Functional loss was noted in the form of lessened movement than normal, excess fatigability and pain on movement.  The Veteran has localized tenderness and guarding of the right shoulder.  No ankylosis was noted.  

The examiner stated that the Veteran has guarding of the right shoulder.  Hawkins' Impingement Test, empty-can test, external rotation test, and lift-off subcapularist test were all positive.  There was no reported history of mechanical symptoms.  Also, there was no history of recurrent dislocation of the glenhumeral joint. AC arthrosis was noted, as was tenderness on palpitation of the AC joint.  A cross-body abduction test was negative.  The Veteran was noted as never having undergone a total shoulder joint replacement.

The examiner also commented on possible neurological impairments caused by the Veteran's right shoulder disability.  He explained:

There are no neurological manifestations of the Veteran's right shoulder disorder.  Manifestations described by the Veteran are not pathophysiologically related to the right acromioclavicular arthrosis, impingement syndrome or rotator cuff tendonopathy due to anatomic location and physiology.

The examiner finally explained that despite the Veteran's service-connected disability, he has continued to work as an independent truck driver and he merely avoids performing activities at or above the right shoulder level.

Applying the applicable diagnostic codes to the evidence of record, an initial rating in excess of 10 percent for acromioclavicular strain of the right shoulder is not warranted.

The evidence does not show that the Veteran's right (major) arm motion was limited to motion at shoulder level as required for a higher rating of 20 percent under DC 5201.  As indicated on the most recent VA examination in January, with consideration of the point at which pain and tenderness began, flexion of the right shoulder was to 150 degrees and abduction was to 130 degrees.  Clearly such movements, even when factored for the endpoint where tenderness began were not reflective of motion limited to shoulder level.  Indeed, a review of all of the range of motion testing results in evidence does not reveal any results showing that the Veteran's right arm motion was limited at the shoulder level (90 degrees).  See January 2014 VA Examination Report; October 2012 VA Treatment Record; November 2010 VA Examination Report; July 2009 VA Treatment Record; February 2009 VA Treatment Record; July 2005 VA Examination Report.  As such, a higher rating under DC 5201 is not warranted.

There is also no evidence that the right shoulder disorder warranted a 20 percent rating under DC 5003-5010, as there is no evidence of incapacitating exacerbations, and there was some loss of motion present as noted above, albeit noncompensable.

Further, the Board acknowledges that there was objective evidence of pain following repetitive motion, but there was no additional limitation of abduction and flexion was only limited to 115 degrees upon the January 2014 VA examination.  A higher rating is still not be warranted in this case because the 10 percent rating assigned adequately compensates him for any functional impairment that he experiences due to his right shoulder disability.  See DeLuca, 8 Vet. App. 202.

The Board has also considered the application of DC 5200 for disabilities involving ankylosis of the scapulohumeral articulation; DC 5202 for other impairment of the humerus to include recurrent dislocation, fibrous union, nonunion or flail shoulder; and DC 5203 impairment of the clavicle/scapula to include nonunion with loose movement.  However, there is no evidence of ankylosis, recurrent dislocation, fibrous union, nonunion, flail shoulder, or nonunion of the clavicle or scapula with loose movement involving the right shoulder joints.  No such findings for the right shoulder are shown in any VA examination report or elsewhere in the records. Therefore, consideration of an increased disability rating under such codes is not warranted.  The Board finds no provision upon which to assign a rating greater than 10 percent for the Veteran's right shoulder disability.

The Board has also considered whether the Veteran's service-connected right shoulder disability warrants a separate evaluation for neurological manifestations.  However, while the Veteran has asserted that he experiences occasional numbness and tingling in his hands, the competent evidence of record reveals that such is unrelated to his service-connected disability.  Indeed, upon VA examination in July 2005, the Veteran denied numbness and tingling.  The January 2014 VA examiner explained that "[those] manifestations are not pathophysiologically related to the right acromioclavicular arthrosis, impingement syndrome or rotator cuff tendonopathy due to anatomic location and physiology."  There is simply no evidence linking the Veteran's finger numbness and tingling to his service-connected disability.  Indeed, the January 2014 VA examiner concluded otherwise.  As the evidence preponderates against a finding that the Veteran suffers any neurological manifestations as a result of his service-connected disability, a separate evaluation for neurological manifestations is not warranted.

Although the Veteran contends that his service-connected right shoulder disability warrants an initial rating greater than 10 percent, he is not competent to state whether he meets the criteria for such.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir.2006). Instead, the objective examination reports and various treatment reports are most probative of the degree of the Veteran's impairment.

The Board finds that the rating criteria used to evaluate the Veteran's service-connected right shoulder disability reasonably describe his disability level and symptomatology and he has not argued to the contrary.  The criteria, 38 C.F.R. § 4.71a  DC 5010, 5301-5303, reasonably describe the Veteran's right shoulder disability level and symptomatology, and consequently his disability level is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate.  For this reason, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

In light of the above, the Board finds that entitlement to an evaluation in excess of 10 percent for the Veteran's service-connected right shoulder disability is not warranted at any point in the appeal period.  The Board has considered whether the benefit of the doubt rule applies to the present appeal.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). However, a preponderance of the evidence is against a higher evaluation; thus, this rule does not apply and the claim for an initial increased evaluation for right shoulder disability must be denied.










ORDER

Entitlement to an initial evaluation in excess of 10 percent for acromioclavicular strain of the right shoulder is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


